Citation Nr: 0012811	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-34 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a May 1997 remand, which requested that the 
veteran's records be obtained from the Social Security 
Administration.  That development has been completed and this 
claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence shows a diagnosis of post-traumatic 
stress disorder with a nexus between that diagnosis and the 
veteran's service.

3.  The veteran has provided lay evidence of inservice 
stressors.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that post-traumatic stress disorder was 
incurred inservice or resulted from stressors incurred in 
service, and that service connection therefor is warranted.  
After a review of the record, the Board finds that the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, and to that 
extent only, his claim is granted.

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f) (1999).

The Court has held that a claim for service connection for 
post-traumatic stress disorder is well grounded where the 
veteran submits (1) medical evidence of a current disability; 
(2) lay evidence (presumed credible for the purposes of 
determining whether a claim is well grounded) of an inservice 
stressor, and (3) medical evidence of a nexus between service 
and a diagnosis of post-traumatic stress disorder.  Cohen v. 
Brown, 10 Vet. App. 128, 136-7 (1997); Gaines v. West, 11 
Vet. App. 353 (1998).

A November 1993 VA medical report proposes to rule out post-
traumatic stress disorder.  A July 1994 psychological 
assessment lists "diagnostic possibilities," including 
diagnostic consideration of a diagnosis of post-traumatic 
stress disorder.  An August 1994 VA medical report notes that 
the veteran reported "depression, ideas of reference, 
chronic auditory hallucinations, and paranoia beyond a simple 
dx of PTSD."  An October 1994 VA medical report notes that 
the veteran continued to complain of post-traumatic stress 
disorder symptoms.  Those and other medical reports relate 
the veteran's diagnosis of post-traumatic stress disorder to 
combat experiences.

At his January 1996 hearing, the veteran provided testimony 
regarding his alleged inservice stressors.

Therefore, the Board finds that the veteran has a diagnosis 
of post-traumatic stress disorder, which is attributed by the 
medical evidence to his combat experience and inservice 
stressors.  The veteran has offered lay testimony regarding 
the occurrence of the alleged inservice stressors.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder is well grounded.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder is well grounded, and to that extent only, the 
veteran's claim is granted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


ORDER

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, and to that 
extent only, the veteran's claim is granted.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

The Board notes that the veteran has provided testimony and 
statements regarding his alleged inservice stressors.  The 
Board feels that an attempt should be made to verify the 
occurrence of those stressors and to determine whether or not 
the veteran may have engaged in combat with the enemy.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197, and attempt to verify the veteran's 
alleged stressors, to include being hit 
on the head with a rifle butt, seeing 
dead bodies, having some of his friends 
killed, and being shot at while working 
on roads.


2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

